      Case 3:16-cv-00622-CWR-FKB Document 280 Filed 09/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA                                                           PLAINTIFF

 V.                                                      CAUSE NO. 3:16-CV-622-CWR-FKB

 STATE OF MISSISSIPPI                                                             DEFENDANT

                                     FINAL JUDGMENT

       Having resolved all of the parties’ claims and defenses, it is now appropriate to enter this

Final Judgment and close this case on the Court’s docket. Accordingly,

       IT IS HEREBY ORDERED that judgment is entered in favor of the plaintiff, United

States of America, against the defendant, State of Mississippi.

       SO ORDERED AND ADJUDGED, this the 7th day of September, 2021.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
